Citation Nr: 0625540	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-38 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease, esophageal stricture and 
diverticulosis, claimed as secondary to service-connected 
anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

The veteran served on active duty from April 1943 to October 
1945 and from January 1951 to March 1953.  Evidence of his 
participation in air combat, and award of the Air Medal, is 
of record.  

The RO received the veteran's claim in January 2003.  The 
January 2004 rating decision denied the claim and the veteran 
appealed.

The veteran provided personal testimony at a hearing chaired 
by the undersigned Veterans Law Judge (VLJ) in September 
2005.  A transcript of the hearing has been prepared and is 
associated with the veteran's VA claims folder.  

The undersigned VLJ granted the veteran's motion for his 
claim to be advanced on the docket on August 9, 2006.  See 38 
C.F.R. § 20.900(c) (2005).

Issues not on appeal

An October 2003 rating decision granted claims for anxiety 
disorder, hearing loss and tinnitus.  A June 2006 rating 
decision granted an increased rating for anxiety disorder, 
continued a noncompensable rating for hearing loss and denied 
service connection for frostbite.  The veteran specifically 
limited the present appeal to the issue of service connection 
for gastroesophageal disorder.  The remaining issues are not 
in appellate status and will not be mentioned any further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

As set forth in more detail below, a remand of this matter is 
required. The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


REMAND

The veteran seeks service connection for hiatal hernia with 
gastroesophageal reflux disease, esophageal stricture and 
diverticulosis.  In substance, he contends that his 
gastroesophageal disorder was caused by his service-connected 
anxiety disorder.  See the January 20, 2004 Notice of 
Disagreement and page 2 of the Hearing Transcript.  

For the reasons set out below, the Board is remanding this 
appeal for further evidentiary development.

Reasons for remand

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  With regard to element (1), there is medical 
evidence of record that the veteran suffers from hiatal 
hernia with gastroesophageal reflux disease, esophageal 
stricture and diverticulosis.  With regard to element (2), 
the veteran has been service connected for anxiety disorder.  

With regard to crucial element (3), medical nexus, there is 
of record a February 1987 examination by a private medical 
practitioner in which the examiner diagnosed the veteran with 
"Anxiety leading to sleep disturbances/Abd. gas."  
There is no other pertinent evidence of record aside from 
this short and vague opinion, now almost 20 years old.

The August 2003 VA medical examination did not elaborate 
regarding whether there is a nexus between the veteran's 
service connected anxiety disorder and his gastroesophageal 
disorders.  

The nexus issue, in its present state, raises questions that 
must be addressed by an appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2005) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].  The medical evidence suggests that there is a 
nexus between the veteran's anxiety and "abdominal gas", 
but the veteran's gastroesophageal problems appear to exceed 
those described in the February 1987 diagnosis.  Thus, the 
Board remands the case for further development to determine 
whether the veteran's established gastroesophageal reflux 
disease, esophageal stricture, and diverticulosis disorders 
are caused or aggravated by his service-connected general 
anxiety disorder.  

Accordingly, the case is REMANDED to VBA for the following 
actions:

1.  VBA should arrange for a physician to 
review the veteran's claims folder, 
specifically including this Remand.  The 
examiner should express an opinion 
whether it is likely as not that the 
veteran's gastroesophageal reflux 
disease, esophageal stricture, and 
diverticulosis disorders are caused or 
are aggravated by his service-connected 
anxiety disorder.  If the reviewing 
physician deems it to be necessary, 
physical examination and/or diagnostic 
testing of the veteran may be undertaken.  
The reviewing physician's opinion and 
report of any examination should be 
associated with the veteran's VA claims 
folder.

2.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, VBA should then 
readjudicate the veteran's claims of 
entitlement to service connection for 
gastroesophageal reflux disease, 
esophageal stricture, and diverticulosis 
secondary to his service-connected 
anxiety disorder.  If the benefits sought 
on appeal remain denied, in whole or in 
part, VBA should provide the veteran with 
a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


